10/18/2022



                                                                                           Case Number: DA 22-0545




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0545

LINDSAY B. GOUDREAU,

           Petitioner, Appellee and
Cross-Appellant,
                                                               SECOND
      v.                                             ORDER OF MEDIATOR APPOINTMENT

JEFFREY A. GOUDREAU,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c), Therese Fox Hash was
appointed as mediator on October 13, 2022. She has since declined the appointment due
to a conflict of interest.
        IT IS ORDERED THAT the appointment of Ms. Hash is rescinded and Peter
Francis Carroll, whose name appears next on the list of attorneys desiring appointment
as mediators for Domestic Relations appeals which is maintained pursuant to
M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process required by
M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this October 18, 2022.

.



                                                          r.-6mAm----f
                                          Bowen Greenwood, Clerk of the Supreme Court
c:   Penni L. Chisholm, David F. Stufft, Peter Francis Carroll, Therese Fox Hash